Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 21, 2018

                                          No. 04-18-00349-CV

                                  IN RE Venkateswar Rao KODATI

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

         On May 29, 2018, relator filed a petition for writ of mandamus and a motion for
emergency temporary relief. This court believes a serious question concerning the mandamus
relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the
real party in interest may file a response to the petition for writ of mandamus in this court no
later than July 9, 2018. Any such response must conform to Texas Rule of Appellate Procedure
52.4.

        Relator’s request for a stay is GRANTED IN PART. That portion of the trial court’s
May 16, 2018 “Order Vacating Prior Order and Orders on Clarification, Motion for Enforcement
and for Contempt” ordering relator to pay a fine of $500.00 is hereby STAYED pending final
resolution of the petition for writ of mandamus. All other relief requested in relator’s motion for
emergency temporary relief is DENIED.

           It is so ORDERED on June 21, 2018.


                                                      PER CURIAM


           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court



1
 This proceeding arises out of Cause No. 2015-CI-02059, styled In the Interest of M.P.K. and P.S.K., Children,
pending in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Renée Yanta presiding.